Citation Nr: 0110046	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-22 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1991, including a period of service in the Southwest Asia 
theater of operations in 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1999, a statement of the 
case was issued in October 1999, and a substantive appeal was 
received in November 1999.  In February 2001, the veteran 
testified at a Board hearing conducted at the RO.  


FINDING OF FACT

The veteran suffers from chronic allergic rhinitis which was 
first manifested during his period of active duty service. 


CONCLUSIONS OF LAW

Chronic Allergic rhinitis was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.380 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a 
December 1998 VA examination report, as well as various 
private medical reports.  It does not appear that any 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The Board concludes that the discussions in the 
rating decision, statement of the case and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  At any rate, any 
arguable failure to comply with the new legislation results 
in no detriment to the veteran in view of the following 
decision. 

The veteran claims entitlement to service connection for 
chronic allergic rhinitis. Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or acute condition occurred in service alone is not enough; 
there must be resulting chronic disability.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, the Board notes that diseases of allergic 
etiology are addressed by 38 C.F.R. § 3.380 which essentially 
provides that the determination must be made based on the 
whole evidentiary showing, including evidence as to existence 
prior to service.  Seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  

Regarding the initial question as to whether or not the 
veteran suffers from an acute or a chronic disorder, the 
Board believe the medical evidence supports a finding of a 
chronic disorder.  Various treatment records demonstrate a 
continuing problem with rhinitis.  Significantly, the 
examiner who performed the December 1998 VA examination 
listed a pertinent diagnosis of chronic allergic rhinitis.  
Although the claims file was not made available to the 
examiner, the examiner did note a treatment history provided 
by the veteran, and the Board believes the treatment history 
furnished by the veteran was accurate and supported by other 
medical treatment records since service.  The Board therefore 
concludes that the diagnosis of chronic rhinitis by the VA 
examiner should be given considerable weight. 

The next question involves the relationship of the current 
chronic rhinitis to the veteran's military service.  Service 
medical records include a report of enlistment examination in 
September 1984, at which time the veteran denied hay fever, 
ear, nose or throat trouble, or chronic or frequent colds.  
He did, however, report that he was taking medication for a 
cold at the time of examination.  There does not appear to be 
a clinical examination report for the enlistment examination, 
and under the circumstances the Board must presume that no 
chronic disability existed at the time of entry into service.  
38 C.F.R. § 3.304(b).  Service records do not show an actual 
medical diagnosis of chronic rhinitis.  However, an October 
1986 entry refers to a sore throat and nasal runniness due to 
seasonal changes.  Significantly, a June 1989 entry refers to 
hay fever sensitivity, but provides no further information.  
Service medical records do document other upper respiratory 
problems and sore throats, but there is nothing to suggest 
that they were part and parcel of any rhinitis disorder.  A 
notation in service medical records in April 1991 refers to 
the fact that the veteran had been exposed to heavy 
atmospheric smoke generated by oil well fires during 
Operation Desert Storm.  On discharge examination in June 
1991, the veteran's sinuses and nose were clinically 
evaluated as normal, and no diagnosis or reference to 
rhinitis was reported. 

The veteran has testified that he began suffering pertinent 
symptomatology during the last month or so of his active 
duty.  He has reported that he took over-the-counter 
medication for a period of time before finally seeking 
medical treatment a few months later.  The veteran's 
testimony in this regard appears to be supported by the fact 
that the first post-service medical record showing pertinent 
complaints was in May 1992.  At that time, the veteran 
reported a history of seasonal allergies.  Various other 
subsequent medical records document pertinent symptoms in the 
1990's.  On VA examination in December 1998, the veteran 
reported that when he came back from Saudi Arabia he began 
having severe allergic rhinitis.  

The record does not show an actual medical diagnosis of 
chronic allergic rhinitis during service.  The veteran 
indicated at the Board hearing that he did not have rhinitis 
symptoms until he returned from Southwest Asia.  However, 
certain service medical record entries suggest that the 
veteran may have suffered some pertinent symptoms during 
service prior to his Southwest Asia service as demonstrated 
by references to hay fever sensitivity and seasonal changes.  

The determinative factor in this case is the time of first 
manifestation of symptomatology which was subsequently 
medically diagnosed as chronic allergic rhinitis.  The 
veteran appeared to have some pertinent symptoms during 
service, although he was clinically evaluated as normal on 
separation examination.  The Board does acknowledge, however, 
the fact that the disorder in question may often be 
productive of alternating dormant and active periods and that 
it may very well be that the disorder was not active at the 
time of the separation examination.  The veteran has offered 
sworn testimony to the effect that he began having problems 
while on leave after he returned from Southwest Asia.  The 
Board believes that the veteran's testimony was credible and 
consistent with information he has reported to medical care 
personnel since that time.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that his current chronic 
allergic rhinitis had its inception during his military 
service.  38 U.S.C.A. § 5107(b) (West 1991) as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for chronic allergic 
rhinitis is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 




